ll L E
couRT oFAPPEAL lUl~ 222015 ;

S€CVenth DlStl`lCt Of TEXAS sEvENTi_+ coé§gO§L;;;EAl-S
POTTER COUNTY COURTS BU|LD|NVC\§ANL '

501 s. F|LLMCRE STE: 2-A

A|V|AR|LLO,TEXAS 789101-2449

Ray Winn
700 Waco Rd. # 2
Belton, Tx. 76513

RE: Case Number: 07-15-00140-CV
Tria| court Case Number: 74271

Sally Lawson
STYLE:Ray Winn vs. P.O Box 561
'Sally Lawson Belton,Tx 76513

MOT|ON TO DENY APPEAL

TO THE HONORABLE JUDGE OF SAlD COURT
NOW COME Ray Winn, plaintiff in the above-style and will
show the court as follows.

Dear court,

l have been dealing with Mrs. Lawson for a long time and
l have not been able to get back on my feet since she
took all of my propery. That was my life savings that
she took away from me. There has been appointment
set many of times and Mrs. Lawson always had excures
while she didn't show up for trials that was scheduled.

l know it was at-least (5)times and the court's let her

get away with it. Mrs Lawson should be held accoun-
table for what she did. Mrs Lawson can actually should
have theift charges tile againest her for taking my
property. Wh'en Mrs. Lawson did appear in court

 

she always admitted that her took my property but
she never stated why she did what she did.
l was incarerated for (3) days and while l was in-
cerated my family-member Rev. Garland and my
nephew went by to get my propery my roomate would
alway call the landlord telling her that my family-member
was here to get my property, and the landlord (l\/lrs.
Lawson) would tell Tina my roommate to tell them
that my property was not there so they would leave.
When l gort out in (3)days my family and l when by
to get my property tina my roommate would call Mrs.
Lawson and she should up in 10:mints and told me to
get off the property that l was tresspassing and she
said that lf l didn't leave she wouls call the law.
l didn't leave so she call the police and she said that
the police was on there way.
we waited for the police to show up,they never showed
up. We waited and waited but they never show up.
Rev. garland had to leave. We didn't have our cell-
phone with us, but when we got home l call the police
to see if there was a call to that address and internal-
affires said that there was not a call to that address.
THEREFORE l pray that the courts grant this motion
and deny this appeal and grant a new trial and schedule
hearing for this trial #74271 and hold her accountable
for what she did. lf that was me in Mrs. Lawson shoes
l would have been found liable for what was done.
l don't know while she got away with her not showing
up for her hearings. ln athe sum of($50,000.)

Mrs. Lawson will have theirt chargers filed againest
her.

[§ES ACTFUL ADDMITTED
/ '%,M/_W
/ay/Winn \

 
  

`FY\YY"'“ `/ "

 

m_\lu\w umw §\M _

, \\.